DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Benefit of domestic priority having an earliest filing date of 30MAY2018 under 35 U.S.C. 120, 121, or 119e is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Swift (37740) on 28JUN2022.
The application has been amended as follows:
Amend the claims:
1.	(Currently Amended). A process of waste management, comprising:
collecting material from the surface and subsurface of a body of water, using one or more nets that are sunk to a depth of no more than five meters;
the one or more nets are closed slowly;
the one or more nets are raised slowly to allow fish to escape, while capturing material that is floating;
shredding the material;
drying the material;
freezing the material to a temperature at or below minus fifty degrees Fahrenheit in one or more chambers;
pulverizing to maximize the ratio of the surface area to volume, and the ratio of surface area to mass; and
reacting the material with one or more carbon oxide gases at a temperature at or above four hundred degrees Fahrenheit;
wherein each of the one or more nets has larger mesh sizes at its top, and smaller mesh sizes at its bottom;
as the nets are closed, the top of each of the nets closes faster than its bottom, because of the difference in mesh sizes; and
the nets are then raised; and,
wherein the net is angled at no more than twenty-five degrees from top to bottom, whereby marine life can exit, but material is retained.
4-5.	(Cancelled)
19.	(Currently Amended). The process of waste management according to claim 16, wherein:
the mixture is formed using methods selected from the group consisting of 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art neither teaches, suggests, nor makes obvious to one having ordinary skill in the art a process of waste management including the combination of process steps including a net having a large mesh size at the top and a smaller mesh size at its bottom and the net is angled at no more than 25º from top to bottom.
KRUESI (US 20040253166) teaches a method to recapture energy from organic waste.
LIPPE (DE 2549752) teaches recovering waste rubber from tyres.
LEBRETON et. al. teaches river plastic emissions to the world’s oceans.
BROWN et. al. teaches a new net for sampling the ocean surface.
DAVIES et. al. teaches the tucker opening-closing micronekton net.
MILLER (US 4726530) teaches a method of resource recovery from used tires.
BREWER (US 3578252) teaches an industrial shredding apparatus.
SIPMA (US 20010022141) teaches an apparatus for cutting.
HASEGAWA (JP H08142047) teaches a resin particle compounding apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777